DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 11/18/2020 Claims 1, 14 are amended. Claims 2-5, 8-13, 15, 18-20 are original. Claims 6, 7, 16, 17 are canceled. Claims 21-24 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-15, 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim(s) 1-5, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0354769, Lehn et al. (hereinafter Lehn) in view of U.S. Patent 6,166,763 Rhodes et al. (hereinafter Rhodes).

2. 	Regarding Claim 1, Lehn discloses A video camera system (abstract, using at least two video cameras in a parking facility) comprising:
 	one or more video cameras (Fig. 3: 203 camera(s));
 	a video recorder in communication with each of the one or more video cameras (abstract, recording particular video images of the overlap area with the aid of the video cameras) ;
 	a video analytics module (Fig 3: processor 209), the video analytics module being a computer program product embodied on a computer readable medium ([0172], [0172] Processing unit 207 includes a processor 209 for analyzing the recorded video images external to the video camera in order to detect an elevated object in the recorded video images), the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
 	obtaining video parameters of a plurality of video frames received at the video recorder, the plurality of video frames being transmitted from the one or more video cameras to the video recorder ([0006], recording particular video images of the overlap area with the aid of the video cameras. [0007], analyzing the recorded video images in order to detect an elevated object in the recorded video images);
 	determining an abnormality within the video parameters ([0052], a malfunctioning video camera may be efficiently detected); 
 	identifying a malfunctioning video camera of the one or more video cameras that produced the abnormality within the video parameters ([0052], a malfunctioning video camera may be efficiently detected), and 
 	However, Lehn does not explicitly disclose in response to identifying the malfunction video camera activating or adjusting a video camera of the one or more video cameras to capture video frames of an area previously being captured by the malfunctioning video camera
 	Rhodes teaches in response to identifying the malfunction video camera activating or adjusting a video camera of the one or more video cameras to capture video frames of an area previously being captured by the malfunctioning video camera (Fig. 1A: fixed camera and pan tilt camera; Col. 6 lines, 31-42, the control means being capable of controlling the pan-tilt video camera for moving and setting the pan-tilt video camera to monitor the target area when the failure detection means detects failure of the fixed video camera so that the target area is monitored substantially continuously. It is an object of the present invention to provide a video recorder substitution system for ensuring that video images and always recorded even in the event of the failure of a video recorder including failure to record due to change-over of recording media and taking the video recorder out of service).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify one of the cameras 203 of fig. 2 as taught in Lehn with the teaching of switching over to a camera such as a pan-tilt video camera to monitor continuously a target area previously being captured by a malfunctioning video camera as taught in Rhodes for the purposes of maintaining surveillance when a camera goes down.

3. 	Regarding Claim 2, Lehn in view of Rhodes discloses The video camera system of claim 1,
 	Lehn discloses wherein the computer readable medium is located within the video recorder (examiner notes that video camera 203 comprises of a recording mechanism which includes a computer readable medium, see Fig. 3 [0011]).

4. 	Regarding Claim 3, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn discloses further comprising:
 	an external device in communication with the video recorder, wherein the computer readable medium is located within the external device ([0011], computer program is provided that includes program code for carrying out the method for detecting an elevated object situated within a parking facility, when the computer program is executed on a computer, in particular on a processor of a video camera and on a processor of a processing unit).

5. 	Regarding Claim 4, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn discloses further comprising:
 	a cloud computing network in communication with the video recorder, wherein the computer readable medium is located within the cloud computing network ([0030], the processing unit is part of a cloud infrastructure. [0079], the video cameras and the processing unit are in communication connection with one another with the aid of a communications network). 

6. 	Regarding claim 5, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn discloses wherein the operations further comprise:
 	deactivating the malfunctioning video camera ([0057], it is provided that when an error is identified in the result of the analysis by at least one of the video cameras, with the aid of the processing unit and based on the check, the at least one of the video cameras is switched off. the at least one of the video cameras is no longer used for carrying out an analysis for detecting an elevated object)

7. 	Regarding claim 11, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn discloses wherein the video frames are organized into video packets ([0080]-[0081], The wired and wireless networks inherently include video packets)

8. 	Claim 14 is the Method claim, rejected with respect to the same rejection of the system Claim 1. 

9. 	Claim 15 is the Method claim, rejected with respect to the same rejection of the system Claim 5. 

10. 	Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehn in view of Rhodes as applied to claim 1 above, and further in view of U.S. Patent Application 2013/0002864, Lundberg.

11. 	Regarding claim 8, Lehn in view of Rhodes discloses The video camera system of claim 1,  
 	Lehn in view of Rhodes does not explicitly disclose wherein the operations further comprise: activating an alarm in response to the malfunctioning video camera.
 	Further, Lundberg teaches wherein the operations further comprise: activating an alarm in response to the malfunctioning video camera ([0043], a faulty camera, to provide an alarm signal or message to the user)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lehn in view of Rhodes with an alarm signal indicating camera is faulty as taught in Lundberg for the purposes of improving performance of a video monitoring system (Lundberg, [0002]-[0004]).

12. 	Claim 18 is the Method claim, rejected with respect to the same rejection of the system Claim 8. 

13. 	Claim(s) 9-13 is rejected under 35 U.S.C. 103 as being unpatentable over Lehn in view of Rhodes as applied to claim 1 above, and further in view of U.S. Patent Application 2009/0064248, Kwan et al. (hereinafter Kwan).

14. 	Regarding claim 9, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn in view of Rhodes does not explicitly disclose wherein the video parameters include a video frame lost ratio, wherein the abnormality is the video frame lost ratio being greater than a selected value.
 	Further Kwan teaches wherein the video parameters include a video frame lost ratio, wherein the abnormality is the video frame lost ratio being greater than a selected value ([0032], Other information that may be monitored includes packet loss ratio, or any other data associated with receiving video data. [0130], The computer system 800 can also be implemented as a camera).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lehn in view of Rhodes to monitor a packet lost ratio of received video data as taught in Kwan to improve image quality affected by the loss of one or more packets of the stream of video data packets (Kwan [0002]).


15. 	Regarding claim 10, Lehn in view of Rhodes discloses The video camera system of claim 1, 
 	Lehn in view of Rhodes does not explicitly disclose wherein the video parameters include a video frame rate, wherein the abnormality is the video frame rate being outside a selected range.
 	Further Kwan teaches wherein the video parameters include a video packet rate, wherein the abnormality is the video packet rate being outside a selected range ([0032], Other information that may be monitored includes packet loss ratio, or any other data associated with receiving video data. [0130], The computer system 800 can also be implemented as a camera).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lehn in view of Rhodes to monitor a packet lost ratio of received video data as taught in Kwan to improve image quality affected by the loss of one or more packets of the stream of video data packets (Kwan [0002]).

 	
16. 	Regarding claim 12, Lehn in view of Rhodes discloses The video camera system of claim 11, 
 	Lehn in view of Rhodes does not explicitly disclose wherein the video parameters include a video packet lost ratio, wherein the abnormality is the video packet lost ratio being greater than a selected value.
 	Further Kwan teaches wherein the video parameters include a video packet lost ratio, wherein the abnormality is the video packet lost ratio being greater than a selected value ([0032], Other information that may be monitored includes packet loss ratio, or any other data associated with receiving video data. [0130], The computer system 800 can also be implemented as a camera).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lehn in view of Rhodes to monitor a packet lost ratio of received video data as taught in Kwan to improve image quality affected by the loss of one or more packets of the stream of video data packets (Kwan [0002]).
 	
17. 	Regarding claim 13, Lehn in view of Rhodes discloses The video camera system of claim 11, 
 	Lehn in view of Rhodes does not explicitly disclose wherein the video parameters include a video packet rate, wherein the abnormality is the video packet rate being outside a selected range.
 	Further Kwan teaches wherein the video parameters include a video packet rate, wherein the abnormality is the video packet rate being outside a selected range ([0032], Other information that may be monitored includes packet loss ratio, or any other data associated with receiving video data. [0130], The computer system 800 can also be implemented as a camera).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Lehn in view of Rhodes to monitor a packet lost ratio of received video data as taught in Kwan to improve image quality affected by the loss of one or more packets of the stream of video data packets (Kwan [0002]).

18. 	Claim 19 is the Method claim, rejected with respect to the same rejection of the system Claim 12. 

19. 	Claim 20 is the Method claim, rejected with respect to the same rejection of the system Claim 13. 

Allowable Subject Matter
Claims 21-24 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422